 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    CARY KATZ,                                              Case No. 2:18-cv-00997-JAD-GWF
 8                                          Plaintiff,
             v.                                                            ORDER
 9
      MARK STEYN, et al.,
10
                                         Defendants.
11

12          This matter is before the Court on Plaintiff’s Emergency Motion for Extension of Pending
13   Response Deadline (ECF No. 79), filed on March 7, 2019.
14          Plaintiff requests a six (6) day extension to the deadline to file his response to Defendant’s
15   motion to stay (ECF No. 68) from March 14, 2019 to March 20, 2019. The Court finds good cause
16   to grant Plaintiff’s request for an extension. The Court, therefore, grants Plaintiff’s emergency
17   motion and the deadline to file a response to Defendant’s motion to stay is extended to March 20,
18   2019. Accordingly,
19          IT IS HEREBY ORDERED that Plaintiff’s Emergency Motion for Extension of Pending
20   Response Deadline (ECF No. 79) is granted.
21          Dated this 8th day of March, 2019.
22

23
                                                             GEORGE FOLEY, JR.
24                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                         1
